Concurring Opinion by
Judge Crumlish, Jr. :
I believe that the majority has reached a conclusion consistent with established precedent but I also believe that it is time for a legislative reconsideration of a *175statute which prevents public employees from engaging in any political activism. Such a statute significantly infringes into the areas of free speech and association, areas that are being afforded increasing protections. Indeed it encourages some citizens who feel strongly about their rights and responsibilities to engage in our political process to resort to duplicity and charade.
The effect of such a statute is to preclude a great number of people from contributing to public affairs, and, in this specific instance results in the stripping of a man of his livelihood for what could be termed a technical violation of the Act.
Furthermore, this is just the type of situation in which it is most probable that the potential violators are uninformed as to what activities are prohibited. I realize that, in general, ignorance is no defense, but in a situation where first amendment rights and possibly a person’s livelihood are involved, perhaps the legislature should be somewhat more attuned to the needs and the desires of the populace.
In National Association of Letter Carriers v. United States Civil Service Commission, No. 577-71, filed July 31, 1972, a three judge federal panel considered an attack upon the Hatch Act, the federal counterpart to the statute now in question. The majority there concluded that the incorporation clause of that act, 5 U.S.C. §7324(a) (2) was unconstitutionally vague and over-broad. Judge Gksell, speaking for the majority, posed some queries that are relevant here and which should be dealt with in any reconsideration of the prohibition here in question. The issue was just how much activity could be prohibited and the majority stated: “If he [a governmental employee] writes a letter to a newspaper seeking support for a program endorsed by a political party, such as population control, does he intend to influence? How many people can see or hear what he *176writes or says before an intent to influence by his opinion will be found? Can he respond to a pollster? Can he attend a political rally and sit on the platform where Ms presence will be noted? If he is a member of a union, a P.T.A. or a fraternal lodge, can he urge the organization to pass a resolution on a political issue? Can he appear on a television panel to discuss a question that for many may have political import? What issues are, after all, political in a campaign year — China, crime in the streets, inflation, foreign aid, national debt?”
The act in question in the instant case prohibits a person n the classified service from, inter alia, taking an active part in a political campaign, using his office or position to influence political movements or to influence the political action of any officer or employees in the classified service. Act of August 5, 1941, P. L. 752 as amended, 71 P.S. §741.904.
The questions quoted above pose serious problems as to what constitutes using one’s office or position to influence political movements within the meaning of this Act. This is the area which deserves re-evaluation and I commend it to the legislature in view of the unquestioned importance of freedom of expression.
Judge Rogers concurs in this opinion.